DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-19 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the claim limitation “the rank indicates how often the at least one among the one or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Degenkolb et al. (‘Degenkolb’ hereinafter) (Patent Number 7962470) in view of Heuer et al. (‘Heuer’ hereinafter) (Patent Number 9888093).

As per claim 1, Degenkolb teaches
A method of processing media content in Moving Picture Experts Group (MPEG) Network Based Media Processing (NBMP), the method being performed by at least one processor, and the method comprising: (see abstract and background)
performing a function and function group discovery, wherein wildcard search is enabled in the function and function group discovery; (search query of Universal Description, Discovery, and Integration (UDDI) registry of published web services, column 2, lines 21-67; keyword searching using wildcards such as “*” and “?”, column 11, lines 4-9; keyword searching including criteria such as categories, physical system, technical or trade name, column 11, lines 4-16, where category could be considered group)
transmitting, to a function repository storing one or more functions for processing the media content, a search query for at least one among the one or more functions; (search query of Universal Description, Discovery, and Integration (UDDI) registry of published web services, column 2, lines 21-67)
based on the search query being transmitted, receiving, from the function repository, a reply identifying the at least one among the one or more functions and comprising a rank of the at least one among the one or more functions; (sort or rank web services that satisfy the query, column 10, lines 10-17)
[…], using the identified at least one among the one or more functions in an order based on the comprised rank of the at least one among the one or more functions. (web service is executable entity including one or more web methods, column 4, lines 1-4; sort or rank web services that satisfy the query and user finds appropriate items in list, column 10, lines 10-25)
Degenkolb does not explicitly indicate “and processing the media content”.
However, Heuer discloses “and processing the media content” (invoke application procedures to interpret binary MPEG, column 5, line 64 through column 6, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Degenkolb and Heuer because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing a service implementation with less complexity and reduced development time (Heuer, column 1, lines 23-37 & column 3, lines 27-35). This gives the user the advantage of not having to develop individual programs of procedures for every embedded network.

As per claim 2, Degenkolb teaches
the search query comprises a name and an identifier of the at least one among the one or more functions or a group comprising the at least one among the one or more functions. (keyword searching including criteria such as categories, physical system, technical or trade name, column 11, lines 4-16)

As per claim 3, Degenkolb teaches
the search query comprises a text-based description or a keyword of the at least one among the one or more functions. (keyword searching including criteria such as categories, physical system, technical or trade name, column 11, lines 4-16)

As per claim 4, Degenkolb teaches
the search query is configured to comprise an asterisk representing any character (keyword searching using wildcards such as “*” and “?”, column 11, lines 4-9).

As per claim 5, Degenkolb teaches
the rank indicates how often the at least one among the one or more functions in comparison to others among the one or more functions. (sort or rank web services that satisfy the query, column 10, lines 10-17)

As per claim 6, Degenkolb teaches
the media content is processed using a first function having a higher rank before a second function having a lower rank, among the identified at least one among the one or more functions. (sort or rank web services that satisfy the query, column 10, lines 10-17)

As per claims 7-9,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-3 and are similarly rejected.

As per claim 10, Degenkolb teaches
the search query is configured to comprise an asterisk representing any character, and a question mark representing only one character (keyword searching using wildcards such as “*” and “?”, column 11, lines 4-9).

As per claim 11, Degenkolb teaches
the reply further comprises a Universal Resource Locator (URL) of the at least one among the one or more functions. (URL that locates the web service, column 9, lines 54-67)

As per claims 12-13,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 5-6 and are similarly rejected.

As per claims 14-19,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-3, 10-11 and 5, respectively, and are similarly rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198